Citation Nr: 0105134	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dysthymia secondary to 
service-connected degenerative changes of the lumbar spine.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from April 1957 to March 
1961.

This appeal arises from a November 1999, Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida rating decision which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
dysthymia. 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Further, the Board finds that an additional VA psychiatric 
evaluation and opinion is necessary for clarification 
purposes.  The duty to assist includes the duty to obtain VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records referred to by 
the veteran.  Littke v. Derwinski, 1 Vet.App 90 (1991).  

VA treatment entries dated in October 1997 and February 1998 
reported that the appellant had a mood disorder secondary to 
chronic low back pain.  A VA hospitalization summary for a 
period of admission in May 1999 indicated discharge Axis I 
diagnoses of dysthymia, alcohol abuse, and conversion 
disorder (eyelid paralysis).  A VA psychiatric examination 
was conducted in June 1999, which indicated that the 
appellant was receiving treatment and medication at the VA 
outpatient clinic.  The examiner reported that the 
appellant's current depression appeared to be related to his 
eye problem and not to his back because, "by his own 
admission, he ha[d] 'overcome the problem with his back'" 
and his current depression was due to not being able to keep 
his eyes open.  However, a VA orthopedic examination of his 
service-connected lumbar spine disability conducted for 
evaluation purposes just days before, revealed some 
limitation of motion and pain with pressure over the lumbar 
spine, and a diagnosis of chronic low back pain with mild 
degenerative changes of the lumbar spine was provided. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of all VA 
outpatient treatment records which have 
not been previously obtained.  These 
records should then be associated with 
the claims file.

2.  The appellant should be scheduled for 
an additional VA psychiatric evaluation.  
The purpose of the examination is to 
determine the nature and etiology of his 
dysthymia.  Any necessary tests or 
studies should be conducted.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should be 
requested to state the following medical 
opinion: whether it is as least as likely 
as not that the appellant's current 
dysthymia manifests as the result of his 
service-connected degenerative changes of 
the lumbar spine.  If the examiner is 
unable to answer the question, the 
reasons should be clearly stated.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





